IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SIRRON J. JOHNSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3323

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 15, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark Hulsey, Judge.

Sirron J. Johnson, pro se.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, BILBREY, and WINSOR, JJ., CONCUR.